Hoar, J.
The suggestion of the defendants that there was a mistrial, because the facts might have shown that the shop which they sold was a tenant’s fixture, and so that the plaintiffs got a good title by the sale, cannot affect the decision of the case. No such ground appears to have been taken in the court below, and the facts on which it could have been maintained are not fully reported. That the defendants might perhaps have had a better defence than that which they presented does not constitute a mistrial.
The point presented by the exceptions is a very plain one. Upon the finding of the jury it appears that the defendants sold as a chattel a building to which they had no title, because it was a part of the realty. By the same instrument they transferred a lease of the premises of which the building formed a part, and the plaintiffs had the possession of the building under the lease. But by the sale of it as a chattel no title passed. In every sale of personal property there is an implied warranty of title. Here there was an express warranty. The rule of damages was certainly sufficiently favorable to the defendants. The difference in value between that which the defendants did convey, and that which they covenanted that they conveyed, would be the exact measure of the plaintiffs’ loss by the breach of the *391covenant. The rules which belong to the covenants of seisin and warranty in conveyances of real property have no application. Exceptions overruled.